Sherwood, Judge,
delivered the opinion of the court.
This was a suit brought on a bond given by defendant and his sureties, to indemnify the sheriff who levied an execution on and sold certain saloon property, liquors and fixtures as the property of one Early.
■ The answer denied that KingL.Williams, to whose use this suit was brought, had.in reality bought the goods; but alleged that his purchase was only apretended one, made with intent to hinder, delay and defraud the creditors of Early.
*202The instructions, as well on behalf of plaintiff as on the part of defendants, were entirely unexceptionable. But it is claimed that there is no evidence whatever in support of the verdict.
In reference to this it liay be replied that evidence of a fraudulent transfer or disposition of property, is rarely of a direct or positive character; and for the obvious reason, that those engaged in such questionable transactions, do not court the light of day. "Very slight circumstances, therefore, may, although apparently trivial and unimportant of themselves, afford, when combined together, irrefragable proof of fraudulent intent. With this view of the subject, and after a careful consideration of the testimony, we are not prepared to say that the triers of the fact were without the necessary basis whereon to build their verdict.
The judgment is affirmed ;,
the other judges concur.